                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


DUSTIN MITCHELL, #2221593                          §
                                                   §
VS.                                                §        CIVIL ACTION NO. 4:18cv490
                                                   §
DENTON COUNTY, TEXAS                               §


      ORDER ADOPTING REPORT AND RECOMMENDATION ON PLAINTIFF'S
                   MOTION TO CERTIFY CLASS ACTION


        Pro se Plaintiff Dustin Mitchell filed the above-styled and numbered lawsuit pursuant to

42U.S.C. § 1983. The complaint was referred to United States Magistrate Judge Kimberly Priest

Johnson for findings of fact, conclusions of law, and recommendations for the disposition of the case

pursuant to 28 U.S.C. § 636, and the Amended Order for the Adoption of Local Rules for the

Assignment of Duties to the United States Magistrate Judge.

        On May 23, 2019, Plaintiff filed a motion for class certification pursuant to Federal Rule of

Civil Procedure. (Dkt. # 47). On October 10, 2019, The Magistrate Judge recommended that

Plaintiff’s motion to certify his complaint as a class action be denied. (Dkt. # 53). The Magistrate

Judge found that, other than stating the requirements of the rule and asserting in a conclusory fashion

that the rule is satisfied, Plaintiff failed to prove both sections of the rule. (Dkt. # 53). In his

objections, Plaintiff re-urges the same arguments he raised in his motion for class certification. (Dkt.

# 55). After reviewing the Report and Recommendation and conducting a de novo review of

Petitioner’s objections, the Court concludes the findings and conclusions of the Magistrate Judge are

correct, and adopts the same as the findings and conclusions of the Court. Petitioner fails to provide


                                                   1
    a valid basis for his objections, or demonstrate how the Magistrate Judge’s recommendation is
.
    incorrect.

           Accordingly, it is ORDERED the Plaintiff’s Motion for Class Certification (Dkt. # 47) is

    DENIED.

          SIGNED this 3rd day of February, 2020.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE




                                                  2
